Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2017

                                       No. 04-17-00093-CR

                                      Bobby BORDELON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 16-2517-CV
                            Honorable William Old, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

        Appellant’s second motion for findings of fact and conclusions of law and his second
motion for extension of time to file the appellant’s brief are granted. We suspend the deadlines in
this appeal and order the trial court to make findings of fact and conclusions of law and to file
them with the trial court clerk by August 21, 2017. We further order the trial court clerk to
prepare and file a supplemental clerk’s record with this court containing the findings of fact and
conclusions of law immediately after they are filed by the trial court with the clerk.

        Appellant’s brief will be due 30 days after the supplemental clerk’s record containing the
trial court’s findings of fact and conclusions of law are filed in this court. No further extensions
of time will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk